Exhibit 10.1 - Employment Agreement with Randall Dean
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT is dated as of January 15, 2008 by and between Randall
Dean (“Executive”) and Regency GP LLC (the “Managing General Partner”), the
managing general partner of the general partner of Regency Energy Partners LP
(the “Partnership”).
 
WHEREAS, ADJHR, LLC (the “Company”) is an indirect wholly-owned subsidiary of
the Partnership; and
 
WHEREAS, the Managing General Partner wishes to employ Executive to serve as its
employee and to serve as the President and Chief Executive Officer of the
Company;
 
NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:
 
1. Employment.  The Managing General Partner hereby agrees to employ Executive
to serve as its employee and to serve as the President and Chief Executive
Officer of the Company, and Executive hereby accepts such employment, on the
terms and conditions hereinafter set forth.
 
2. Term.  The period of employment of Executive by the Managing General Partner
under this Agreement (the “Employment Period”) shall commence on January 15,
2008 (the “Commencement Date”) and shall continue through the third anniversary
thereof.
 
3. Position and Duties.  During the Employment Period, Executive shall serve as
the President and Chief Executive Officer of the Company, and shall report to
the Chief Executive Officer (or, if there is no Chief Executive Officer, the
highest-level executive officer) of the Managing General Partner.  Executive
shall have those powers and duties with respect to the Company normally
associated with the position of President and Chief Executive Officer, and such
other powers and duties as may be assigned to him by the Board of Directors of
the Managing General Partner (hereinafter referred to as “Board”); provided
that, the Board shall assign him only such other powers and duties as are of a
type, nature and dignity consistent with Executive’s position, and do not
violate any applicable laws or regulations.  Subject to the remaining provisions
hereof, Executive shall devote his full working time, attention and energies to
the performance of his duties for the Managing General Partner.  Executive shall
retain the ability, without violating the terms of employment with the Company
or the Partnership’s conflict of interest policies, to (i) have an indirect
economic interest in CDM MAX, LLC, a Texas limited liability company (“CDM
MAX”), (ii) have board-level involvement with the operations and affairs of CDM
MAX, provided that such involvement does not significantly interfere with
Executive’s duties to the Company, and (iii) receive payments related to CDM
MAX, both in respect of the indirect ownership position and consulting fees
disclosed to the Managing General Partner; provided, however, that Executive may
not cause CDM MAX to solicit customers of the Partnership or any of its
Subsidiaries in areas in which CDM MAX may become competitive with the
Partnership or any of its Subsidiaries. Executive may also manage personal
investments and engage in civic or charitable activities so long as the same do
not interfere with the performance of Executive's responsibilities as an
employee of the Managing General Partner in accordance with this Agreement.  If,
from time to time, the Company or an Affiliate of the Company desires that the
Executive render services to any such Affiliate outside the scope of the
services described above, then (i) the Company shall first obtain authorization
from the Chief Executive Officer (or, if there is no Chief Executive Officer,
the highest-level executive officer) of the Managing General Partner and (ii)
any additional compensation to Executive for providing those services must be
reasonably acceptable to Executive.
 

--------------------------------------------------------------------------------


4. Place of Performance.  The place of employment of Executive shall be at the
Company’s principal executive offices in Houston, Texas, or at such other
offices as the Board may designate; provided, that Executive shall not be
required to relocate outside of the Greater Houston Metropolitan
Area.  Executive acknowledges that he may be required to travel on Company
business during the Employment Period.
 
5. Compensation and Related Matters.
 
(a) Base Salary.  During the Employment Period, the Managing General Partner
shall pay Executive a base salary at the rate of not less than $316,900 per year
(“Base Salary”).  Executive’s Base Salary shall be paid in accordance with the
Managing General Partner’s customary payroll practices.  The Compensation
Committee of the Board shall annually review Executive’s Base Salary for
increase (but not decrease), consistent with the compensation practices and
guidelines of the Managing General Partner.  If Executive’s Base Salary is
increased by the Managing General Partner, such increased Base Salary shall then
constitute the Base Salary for all purposes of this Agreement.
 
(b) Bonuses.  During each full or partial fiscal year of the Managing General
Partner that occurs during the Employment Period, Executive shall be eligible
for an annual performance bonus (the “Bonus”), to be awarded and determined at
the sole discretion of the Board or its Compensation Committee, of up to 100% of
Executive’s then current Base Salary.  The Bonus, if any, may be payable in
cash, equity, or some combination thereof, at the discretion of the Board or
such Compensation Committee.   Any Bonus earned during a fiscal year shall be
paid at such time as the Managing General Partner customarily pays annual
bonuses; provided, that, Executive is still employed as of such date, but in no
event later than the 90th day of the year following the fiscal year in which the
Bonus is earned.
 
(c) Expenses.  During the Employment Period, the Managing General Partner shall
promptly reimburse Executive for all reasonable business expenses upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Managing General Partner’s generally applied policies and procedures
now in force or as such policies and procedures may be modified with respect to
all executive officers of the Managing General Partner.  
 
(d) Vacation.  During the Employment Period, Executive shall be entitled to the
maximum amount of paid time off (including vacation, sick days and personal
time) permitted to employees of the Managing General Partner in accordance with
the Managing General Partner’s generally applied policy as it may be established
from time to time (assuming more than ten years’ credited service by
Executive.  In addition to vacation, Executive shall be entitled to the number
of national holidays per year that other executive officers of the Managing
General Partner with similar tenure are entitled under the Managing General
Partner’s policies.
 

--------------------------------------------------------------------------------


(e) Welfare, Pension and Incentive Benefit Plans and Perquisites.  During the
Employment Period, Executive shall be entitled to participate in such employee
benefit plans offered by the Managing General Partner, or that it may adopt from
time to time, for its executives, in accordance with the eligibility
requirements for participation therein and the other terms and conditions
thereof.
 
(f) Equity Awards. During each fiscal year of the Company that occurs during the
Employment Period, Executive shall be eligible to receive such equity awards
(which may include Class C Common Units of Regency GP Acquiror LP) as the Board,
or its Compensation Committee, may, in its sole discretion, choose to award to
him.
 
(g) Indemnification and Insurance.  Executive shall be entitled to insured
status under the Managing General Partner’s Directors & Officers Liability
Insurance to the same extent that its other executive officers are insureds.  In
addition, at or about the time of the execution of this Agreement, Executive and
the Managing General Partner shall enter into an indemnification agreement in
substantially the form entered into and in effect with the Managing General
Partners' executive officers.
 
6. Termination Procedure.
 
(a) Right and Notice of Termination.  Any party may terminate the employment
relationship with or without cause or good reason.  Any termination during the
Employment Period (other than termination by death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10.
 
(b) Date of Termination.  “Date of Termination” shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, or (ii) if
Executive’s employment is terminated pursuant to notice, the date the Notice of
Termination is provided to the other party, provided, that, if applicable, the
Notice of Termination shall not be effective until any applicable cure period
has expired and such event or events leading to such termination have not yet
been cured.
 
(c) Consequences of Termination by Managing General Partner Without Cause or by
Executive For Good Reason.  Should the employment relationship be
terminated:  (i) by the Managing General Partner without Cause; or (ii) by the
Executive for Good Reason, then the Executive shall be entitled to:
 
 
·  
payment of accrued and unpaid Base Salary, deferred compensation, and unused
vacation time through the Date of Termination;

 
 
·  
payment of a lump-sum amount equal to one year of Executive’s Base Salary;
provided, however, that, in case of a termination by Executive for Good Reason
based on an Interference Item (as defined below), then the payment under this
bullet-point paragraph shall be made, rather than to the Executive, into a bonus
pool arrangement for the benefit of the Company’s employees, to be paid to them,
as determined by the Compensation Committee of the Board, over and above the
compensation they would otherwise receive, under a written arrangement in which
the Executive can be reasonably assured of such payment into such pool for the
benefit of such employees, which shall be implemented within 90 days following
the Date of Termination or, if not so timely implemented, then such lump-sum
payment shall be paid into a pool under Executive's control who shall implement
such pool for the benefit of such employees;

 

--------------------------------------------------------------------------------


 
·  
payment of the Bonus for the fiscal year of termination based upon the maximum
target Bonus level for such year, prorated on a per day basis from the first
date of such fiscal year through the Date of Termination, based on a calendar
year of 365 or 366 days, as the case may be;

 
 
·  
continuation of group health coverage, at the Managing General Partner’s
expense, for the Executive and his spouse and dependents for a period of 36
months following the Date of Termination, or until the Executive and his spouse
and dependents become eligible under another employer’s health coverage
(whichever is sooner); and

 
 
·  
notwithstanding anything to the contrary in any option or restricted unit
agreement, accelerated vesting to the Date of Termination of all outstanding
options and restricted units as well as an extension of the period during which
an award may be exercised to one year after the Date of Termination.

 
(d) Consequences of Termination by Managing General Partner For Cause or by
Executive Without Good Reason.  Should the employment relationship be
terminated:  (i) by the Managing General Partner for Cause; or (ii) by the
Executive without Good Reason, then:
 
 
·  
the Executive shall be entitled only to payment of accrued and unpaid Base
Salary through the Date of Termination; and

 
 
·  
the Executive shall automatically forfeit all deferred compensation, unused
vacation time, unpaid Bonuses, unredeemed equity awards, and other compensation,
whether vested or unvested (except for vested 401(k) and retirement benefits).

 
(e) Definition of Cause For Termination.  The Managing General Partner shall
have “Cause” for termination of the employment relationship with Executive only
upon any of the following to occur:
 
 
·  
Executive’s conviction of, or a plea of nolo contendere to, a crime that
constitutes a felony;

 
 
·  
Executive’s breach of his confidentiality or non-compete obligations under
paragraph (b) or (c) of Section 7;

 
 
·  
Determination by a court of competent jurisdiction that Executive has breached
his fiduciary duty of loyalty, due care or good faith, as such terms are
understood and applied to officers of business entities under Delaware law, to
the Company or to the Managing General Partner;

 

--------------------------------------------------------------------------------


 
·  
Executive’s willful or gross neglect of his duties;

 
 
·  
Executive’s commission of a material act of fraud or willful misconduct with
respect to the performance of his duties;

 
 
·  
Executive’s misappropriation of funds or property of the Partnership;

 
 
·  
Executive’s knowing engagement, without the express written consent of the
Managing General Partner or except as regarding CDM MAX in accordance with
Section 3, in any activity that competes with or is materially injurious to the
business or reputation of the Partnership; or

 
 
·  
Executive’s material breach of the material terms of this Agreement.

 
(f) Definition of Good Reason For Termination.  Executive shall have “Good
Reason” for termination of the employment relationship with the Managing General
Partner upon any of the following to occur:
 
 
·  
So long as Executive is able to perform his duties specified under Section 3
hereof, a material change in Executive’s position or duties that is not agreed
to in writing by Executive;

 
 
·  
The Managing General Partner’s failure to cure a material breach by the Managing
General Partner of the terms of this Agreement, after ten (10) days’ prior
written notice from Executive; or

 
 
·  
Any (1) changes (subject to the penultimate sentence of this bullet point
paragraph) in the Company’s key executive personnel (vice president and above),
or material adverse change in their terms of employment, including salary or
medical benefits, (2) material change in the business method by which the
Company performs contract compression services, (3) cessation of the Company’s
quarterly bonus program for employees below the executive management team, or
any change in such program (other than the amount thereof) that is materially
adverse to such employees, or (4) relocation of the Company’s corporate office;
provided, however, that the items described in this bullet-point paragraph
(“Interference Items”) shall no longer apply if, for any budget year (currently
the calendar year), beginning with the year ending December 31, 2008, the
Company’s actual revenue is more than 10% less than the budgeted revenue
established at the beginning of that year, as then approved by the Board.  It
shall not constitute "Good Reason" under clause (1) if a change in personnel
occurs as the result of the death or disability or voluntary resignation of any
such personnel, provided that Good Reason shall exist if the replacement of any
such personnel is not designated by or reasonably acceptable to the Executive.
It shall not constitute "Good Reason" under any such clause if the change or
relocation is initiated or approved in writing by the Executive.

 

--------------------------------------------------------------------------------


7. Restrictive Covenants.
 
(a) Acknowledgments.  Executive acknowledges that:  (i) as a result of
Executive’s employment by the Managing General Partner and by the Company's
predecessor, Executive has obtained and will obtain Confidential Information (as
defined below); (ii) the Confidential Information has been developed and created
by the Company and the Regency Affiliates at substantial expense, and the
Confidential Information constitutes valuable proprietary assets; (iii) the
Company and the Regency Affiliates may suffer substantial damage and irreparable
harm that will be difficult to compute if, during the Employment Period and
thereafter, Executive should enter a Competitive Business (as defined herein) in
violation of the provisions of this Agreement; (iv) the nature of the Company’s
and the Regency Affiliates' business is such that it could be conducted any
where in the world and that it is not limited to a geographic scope or region;
(v) the Company and the Regency Affiliates may suffer substantial damage that
will be difficult to compute if, during the Employment Period or thereafter,
Executive should solicit or interfere with the Company’s or any Regency
Affiliate’s employees, clients or customers or should divulge Confidential
Information relating to the business of the Company or any such Regency
Affiliates; (vi) the provisions of this Agreement are reasonable and necessary
for the protection of the business of the Company and the Regency Affiliates;
(vi) in granting the benefits to Executive under this Agreement, the Managing
General Partner is relying on Executive’s agreement to be bound by the terms
hereof; and (vii) the provisions of this Agreement will not preclude Executive
from other gainful employment.  “Competitive Business” as used in this Agreement
shall mean any business that competes, directly or indirectly, with the business
of the Company, the Partnership and its other Subsidiaries as conducted on the
date of this Agreement.  “Confidential Information” as used in this Agreement
shall mean any and all confidential and/or proprietary knowledge, data, or
information of the Partnership and its Subsidiaries, including, without
limitation, any:  (A) trade secrets, drawings, inventions, methodologies, mask
works, ideas, processes, formulas, source and object codes, data, programs,
software source documents, works of authorship, know-how, improvements,
discoveries, developments, designs and techniques, and all other work product of
the Partnership or any of its Subsidiaries, whether or not patentable or
registrable under trademark, copyright, patent or similar laws; (B) information
regarding plans for research, development, new service offerings and/or
products, marketing, advertising and selling, distribution, business plans,
business forecasts, budgets and unpublished financial statements, licenses,
prices and costs, suppliers, customers or distribution arrangements; (C) any
information regarding the compensation of employees, suppliers, agents, and/or
independent contractors of the Partnership or any of its Subsidiaries; (D)
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of the
Partnership or any of its Subsidiaries; or (E) any other information, data or
the like that is labeled confidential or orally disclosed to Executive as
confidential. As defined herein, Confidential Information shall not include
information that (i) is in or becomes released into the public domain other than
as a result of Executive’s breach of any of obligations hereunder, (ii) is
required to be publicly disclosed pursuant to any applicable state, federal or
other laws, including securities laws, or (iii) becomes available to Executive
on a non-confidential basis from a source other than the Company, the
Partnership or another Subsidiary thereof, so long as such source is not known
by Executive (after reasonable inquiry) to be subject to another confidentiality
agreement with the Company, the Partnership or such
other Subsidiary. “Subsidiary” as used in this Agreement shall mean, with
respect to any Person, any corporation or other organization (including a
limited liability company or a partnership), whether incorporated or
unincorporated, of which such Person directly or indirectly owns or

--------------------------------------------------------------------------------


Controls at least 50% of the securities or other interests having by their terms
ordinary voting power to elect at least 50% of the board of directors or others
performing similar functions with respect to such corporation or other
organization or any organization of which such Person is a general partner or
managing partner.  “Affiliate” as used in this Agreement shall mean, with
respect to any Person, any other Person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, the first mentioned Person.  "Regency Affiliates" means, collectively, the
Partnership and all Subsidiaries thereof other than the Company.  “Person” as
used in this Agreement shall mean any individual, corporation, partnership,
limited liability company, association, trust, incorporated organization, other
entity or group (as defined in Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended).  “Control”, and its derivative expressions, as used in
this Agreement shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
 
(b) Confidentiality.  In consideration of the benefits provided for in this
Agreement, Executive agrees that he will not, at any time, either during the
Employment Period or thereafter, divulge, publish or in any other manner
disclose, directly or indirectly, to any Person any, and agrees to keep in the
strictest confidence all, Confidential Information, except (i) as may be
necessary to the performance of Executive’s duties hereunder, (ii) with the
Managing General Partner’s express written consent, or (iii) where required to
be disclosed by court order, subpoena or other government process and, in such
event, Executive shall reasonably cooperate with the Managing General
Partner  to the extent he may lawfully do so in attempting to keep such
information confidential.  Upon termination, Executive agrees to promptly
deliver to the Managing General Partner the originals and all copies, in
whatever medium, of all such Confidential Information.
 
(c) Non-Compete.  In consideration of the benefits provided for in this
Agreement, and to protect the Confidential Information to be provided to him,
Executive covenants and agrees that during his employment and for a period of
three years following the termination of his employment for whatever reason (the
“Restricted Period”), he will not, in those geographic areas in which the
Partnership or any of its Subsidiaries actively conduct business as of the date
of this Agreement or within the preceding six months, for himself, or in
conjunction with any other Person (whether as a shareholder, partner, member,
principal, agent, lender, director, officer, manager, trustee, representative,
employee or consultant), directly or indirectly, be employed by, provide
services to, in any way be connected, associated or have any interest in, or
give advice or consultation to (in each case whether for pay or otherwise) any
Competitive Business without the Managing General Partner’s prior written
consent except (i) as specifically contemplated by, and in accordance with,
Section 3 as it relates to CDM MAX, and (ii) any investment by Executive in the
publicly traded securities of any business entity constituting less than one
percent (1%) of the securities of such class outstanding at the time any
determination is made under this clause (ii).  Should Executive be determined by
a final, non-appealable judgment of a court of competent jurisdiction to have
breached the foregoing non-compete obligation, the Restricted Period shall be
extended for the term of the breach as found by such court.
 

--------------------------------------------------------------------------------


(d) Non-Solicitation of Employees.  In consideration of the benefits provided
for in this Agreement, Executive covenants and agrees that during the Restricted
Period, he will not, for himself or any other Person, directly or indirectly (i)
solicit or employ, or have or cause any other Person to solicit or employ, any
individual who is employed by the Partnership or any of its Subsidiaries at
the Date of Termination or (ii) request, cause or encourage any employee of the
Managing General Partner, the Partnership or any of its Subsidiaries to breach
or threaten to breach any terms of said employee’s agreements with the
Partnership or any of its Subsidiaries or to terminate his or her employment
with the Managing General Partner, the Partnership or any of its
Subsidiaries.  Should Executive be determined by a final, non-appealable
judgment of a court of competent jurisdiction to have breached the foregoing
non-solicitation obligation, the Restricted Period shall be extended for the
term of the breach as found by such court. For the absence of doubt, Executive's
activities as specifically contemplated by, and in accordance with, Section 3 as
it relates to CDM MAX, shall not constitute a violation of this paragraph (d) or
paragraph (e) below.
 
(e) Non-Solicitation of Clients, Customers and Contact Sources.  In
consideration of the benefits provided for in this Agreement, Executive
covenants and agrees that during the Restricted Period, he will not, for himself
or any other Person, directly or indirectly:  (i) solicit or accept any business
of the type engaged in by the Company, the Partnership or any of its other
Subsidiaries, from any person or entity who, at the time of, or at the time
during the 12 months preceding, the Date of Termination, was an existing
customer, client or contact source of the Partnership or any of its
Subsidiaries; or (ii) cause any of such clients, customers or contact sources of
the Partnership or any of its Subsidiaries to cancel or terminate any business
relationship with the Partnership or any of its Subsidiaries involving services
or activities that were directly or indirectly the responsibility of Executive
during his employment; except in any such case on behalf of the Company, the
Partnership or another Subsidiary in carrying out the Executive's duties
hereunder. 
 
(f) Enforcement.  If Executive commits a breach, or overtly threatens to commit
a breach, of any of the provisions of this Section 7, the Managing General
Partner and the Company shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed by Executive that the services being rendered hereunder to the
Managing General Partner and the Company are of a special, unique and
extraordinary character and that any such breach or threatened breach may cause
irreparable injury to the Partnership and its Subsidiaries and that money
damages may not provide an adequate remedy to the Managing General Partner or
the Company.  Such right and remedy shall be in addition to, and not in lieu of,
any other rights and remedies available to the Managing General Partner or the
Company at law or in equity in connection with any such breach.  Accordingly,
Executive consents to the issuance of an injunction, whether preliminary or
permanent, consistent with the terms of this Agreement.   
 
(g) Blue Pencil.  If, at any time, the provisions of this Section 7 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter, and Executive and the Managing General Partner agree that this
Agreement as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.
 

--------------------------------------------------------------------------------


(h) EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS SECTION 7 AND HAS HAD
THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS AS HE CONSIDERED
NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S CONTENTS AND SIGNIFIES
SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.
 
8. Resolution of Differences Over Breaches of Agreement.  The parties shall use
their good faith efforts to resolve any controversy or claim arising out of, or
relating to, this Agreement or the breach thereof, first in accordance with the
Managing General Partner’s internal review procedures, including prior to any
determination of Cause or Good Reason, except that this requirement shall not
apply to any claim or dispute under or relating to Section 7 of this
Agreement.   
 
9. Successors; Binding Agreement.  The rights and benefits of Executive
hereunder shall not be assignable, whether by voluntary or involuntary
assignment or transfer by Executive, except that payments and benefits payable
to Executive hereunder shall inure to the benefit of his estate, spouse and
beneficiaries, as applicable.  This Agreement shall be binding upon, and inure
to the benefit of, the successors and assigns of the Managing General Partner,
and the estate, heirs, executors, administrators, beneficiaries and permitted
assigns of the Executive, and shall be assignable in whole (but not in part) by
the Managing General Partner to any entity acquiring, directly or indirectly,
the Company or substantially all of the assets of the Company, whether by
merger, consolidation, sale of assets or similar transactions, without, however,
relieving the Managing General Partner of its obligations hereunder (including
those after the date of assignment).
 
10. Notice.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given on the date personally delivered or three
business days following the date deposited in the United States  mail (certified
or registered, return receipt requested, postage prepaid), addressed, in case of
Executive, to the last address on file with the Company and, if to the Managing
General Partner, to its executive offices or to such other address as any party
may have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.
 
11. Governing Law; Venue; Severability.  This Agreement is governed by, and is
to be construed and enforced in accordance with, the laws of the State of Texas
without regard to principles of conflicts of laws. Each party (i) consents to
submit itself and himself to the personal jurisdiction of any federal or state
court located in Houston, Texas if any dispute arises out of this Agreement or
any of the transactions contemplated herein, (ii) agrees that it or he will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it or he will not bring any
action relating to this Agreement or any of the transactions contemplated herein
in any court other than any federal or state court sitting in Houston,
Texas. Except as otherwise provided herein, if any portion of this Agreement is
at any time deemed to be in conflict with any applicable statute, rule,
regulation or ordinance, such portion shall be deemed to be modified or altered
to conform thereto or, if that is not possible, to be omitted from this
Agreement, and the invalidity of any such portion shall not affect the force,
effect and validity of the remaining portion hereof.
 

--------------------------------------------------------------------------------


12. Amendment.  No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Managing General Partner, and
such waiver is set forth in writing and signed by the party to be charged.  No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 
13. Survival.  The respective obligations of, and benefits afforded to,
Executive and Managing General Partner and the Company as provided in Section 7
of this Agreement shall survive the termination of this Agreement, together with
any other provisions hereof which by their nature contemplate survival.
 
14. Mutual Non-Disparagement Obligation.  Executive agrees that he shall not,
during the employment relationship and for a period of three years after the
Date of Termination, make any disparaging remarks concerning the Company, the
Managing General Partner, the Partnership or any of its Subsidiaries.  The
Managing General Partner agrees that it shall not, and it shall not cause or
permit the Company, the Partnership or any of the Partnership’s other
Subsidiaries to, during the employment relationship and for a period of three
years after the Date of Termination, make any disparaging remarks concerning the
Executive.
 
15. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
16. Entire Agreement.  This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, in respect of such
subject matter.  Any prior agreement of the parties hereto in respect of the
subject matter contained herein is hereby terminated and canceled as of the date
hereof.
 
17. Section Headings.  The section headings in this Agreement are for
convenience of reference only, and they form no part of this Agreement and shall
not affect its interpretation.
 
18. Withholding.  All payments hereunder shall be subject to any required
withholding of Federal, state and local taxes pursuant to any applicable law or
regulation.
 

--------------------------------------------------------------------------------


19. Representation.  Executive represents and warrants to the Managing General
Partner, and Executive acknowledges that the Managing General Partner has relied
on such representations and warranties in employing Executive to serve as the
President and Chief Executive Officer of the Company, that neither Executive’s
duties as an employee of the Managing General Partner nor his performance of
this Agreement will breach any other agreement to which Executive is a party,
including, without limitation, any agreement limiting the use or disclosure of
any information acquired by Executive prior to his employment by the Managing
General Partner.  In addition, Executive represents and warrants and
acknowledges that the Managing General Partner has relied on such
representations and warranties in employing Executive, and that he has not
entered into, and will not enter into, any agreement, either oral or written, in
conflict herewith.
 
20. Mitigation.  Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise, and there shall
be no offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein.
 
[Signature page follows]
 

 


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 



   
REGENCY GP, LLC
           
By: /s/ Charles M. Davis, Jr.                       
Name: Charles M. Davis, Jr.
Title: Senior Vice President
           
EXECUTIVE
        By: /s/ Randall H. Dean                                        
Randall Dean
     









